 1650DECISIONSOF NATIONALLABOR RELATIONS BOARDTruck Drivers,Helpers&Dockmen LocalUnion No375,a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandWomeldorf, Inc Case 3-CC-494May 22, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND JENKINSOn January 9, 1970, Trial Examiner Morton D Fried-man issued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision anda memorandum in support of exceptions The ChargingParty filed a brief in answer to the exceptionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in connection with this case to a three-member panelThe Board has considered the Trial Examiner's Deci-sion,' the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, as modifiedherein 22 In paragraph 1(b) substitute "Pillsbury Company,JW Clement Company, Hickman, Coward & Wattles,Inc , and Acme Markets, Inc ," for the words "saidemployers "3In the first paragraph of the Appendix delete JW Clement, Inc , Hickman, Coward & Wattles, Inc ,orAcme Markets, Inc ," and substitute the word"employer" for the word `employers "MEMBER FANNING concurring and dissenting in partThe majority correctly finds that Respondent's state-mentsto three secondaryemployerswere violationsofSection 8(b)(4)(ii)(B)only,and not of Section8(b)(4)(i)(B) also as found by the Trial Examiner andI concurAs to the fourth secondary employer, Pillsbury, wherethe only picketing by Respondent occurred, the majorityagreeswith the Trial Examiner's findings that whilethe picketing was conducted in conformity with theMoore Dry Dock"standards for lawful common situspicketing, a statement by Respondent to thatemployersomehow converted the picketing into a violation ofSection 8(b)(4)(i)(B) directed against theemployeesofPillsburySinceMoore Dry Dockwas satisfied as tothe picketing, I do not believe there was any violationof (i), but as with the other secondary employers, thestatement to this secondary employer was a (ii) violationonly 49SailorsUnion of the Pacific AFL (Moore Dry Dock Company)92 NLRB 547"See mypartial dissent inInternationalBrotherhood of ElectricalWorkers Local Union No II AFL-CIO et al (L G Electric Contractors Inc)154 NLRB 766ORDERPursuant to Section 10(c) of the National Labor RelationsAct, as amended, the National Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner, as modified herein, andorders that Respondent, Truck Drivers, Helpers & Dockmen Local Union No 375, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and HelpersofAmerica, its officers, agents, and representatives,shall take the action set forth in the Trial Examiner'sRecommended Order, as so modifiedIIn paragraph 1(a) delete "JW Clement Company,Hickman, Coward & Wattles, Inc , and Acme Markets,Inc ," and substitute the word "employer" for the word"employers "'The Trial Examiner in his Decision inadvertantly listed June31969as the date of the first amended charge instead of June301969and further listed June 11 1969 instead of July 2 1969the date the complaint was issuedas]We conclude that Respondent s actions with respect to JW ClementCompany Hickman Coward & Wattles Inc and Acme MarketsIncdid not constitute or result in violations of Sec 8(b)(4)(i)(B)of the Act and we shall amend the Order accordinglyWe agreethatRespondent violated Sec 8(b)(4)(i)(B) of the Act with respectto the Pillsbury Company and we further agree that Respondent byitsactions violated Sec 8(b)(4)(ii)(B) with respect to all four of theabove named companiesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D FRIEDMAN, Trial Examiner Upon acharge filed on June 11, 1969, by Womeldorf, Inc ,herein calledWomeldorf or the Charging Party, anda first amended charge also filed by Womeldorf onJune 3, 1969, the Regional Director for Region 3 ofthe National Labor Relations Board, herein called theBoard, issued a complaint on June 11, 1969, on behalfof the General Counsel of the Board against TruckDrivers,Helpers & Dockmen Local Union No 375,a/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein calledLocal 375 or the Union,allegingviolations of Section8(b)(4)(i)and (n)(B) of the National Labor RelationsAct, as amended (29 U S C , Sec 151,et seq ),hereincalled the Act In its duly filed answer to the complaint,theUnion, while admitting certain allegations of thecomplaint, denied the commission of any unfair laborpracticesThe issues posed by the pleadings are whetherthe Respondent, by conduct to be set forth herein below,threatened, restrained, and coerced certain secondaryemployers and their employees in order to induce andencourage the secondary employers directly and throughtheir employees to cease doing business with Womeldorf,182 NLRB No 93 LOCAL 375,TEAMSTERSthe primary Employer and Charging Party herein, inviolation of Section 8(b)(4)(i) and (ii)(B) of the Act.Pursuant to notice, a hearing in this case was heldbefore me in Buffalo, New York, on September 11,1969.All parties were represented and were affordedfull opportunity to -be heard, to introduce relevant evi-dence, to present oral argument, and to file briefs.Oral argument was waived. Briefs were filed by counselfor the Charging Party and for the Union. Upon consider-ation of the' entire record, including the briefs of theparties, and upon my observation of each of the witness-es asthey appeared before me, I make the following:FINDINGS OF FACT1.JURISDICTIONItwas admitted at the hearing herein by the Respond-ent, and stipulated between the parties, that Womeldorfis a Delaware corporation maintaining its principal officeatLewistown, Pennsylvania, where it is engaged inthe business of operating trucking terminals and truckservices in and between various States of the UnitedStates, including the States of Pennsylvania, New Jersey,and New York and is engaged, in part, in providingand performing trucking services between its Rochester,New York, terminal and points outside the State ofNew York. During the 12-month period immediatelypreceding the issuance of the complaint herein, a repre-sentative period,Womeldorf performed in excess of$1,000,000 worth of trucking services, of which servicesvalued in excess of $50,000 were performed betweenthe various States of the United States; and also per-formed trucking services valued in excess of $50,000consisting of transporting merchandise directly from itsRochester,New York, terminal to points outside theState of New York and also performed trucking servicesvalued in excess of $50,000 consisting of transportingmerchandise directly from points outside the State ofNew York to its Rochester, New York, terminal.It is conceded, and I find, that Womeldorf is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Itwas further stipulated at the hearing, and I find,that the Pillsbury Company, herein called Pillsbury;the J.W. Clement Company, herein called Clement;Hickman, Coward & Wattles, Inc., herein called Hick-man; and Acme Markets, Inc., herein called Acme,are employers and persons engaged in commerce withinthe meaning of Section 2(6) and (7) and Section 8(b)(4)of the Act.II.THE LABOR ORGANIZATION INVOLVEDItwas admitted by the answer, and I find, that theRespondent Union is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. ThePrimaryDispute651Womeldorf is a common carrier by motortruck ofcertain commodities, principally foodstuffs, throughoutthe mid-Atlantic, central States, and New England area.Sincesometimearound the early 1930's,Womeldorfhas been operating, among other places, in and aroundBuffalo,New York. However, Womeldorf does notown or usea terminal inBuffalo but does have onein Rochester, New York, about 70 miles distant, whereits employees are members, and where Womeldorf recog-nizesand contracts with, a sister local of Local 375.In all itsother operations,Womeldorf's employees,except topmanagement,are unionized, and all of itstruckdrivers are represented by various locals of theInternational Brotherhood of Teamsters.Womeldorf additionally, through various truckersassociations to which it belongs, is a signatory to acollective-bargainingagreementbetween the TeamstersInternationaland various associations called the NationalMaster Freight Agreement and, also, through its contractwith the Local representing its Rochesterterminalemployees,Womeldorf is signatory to a supplementalagreement to the Master Agreement known as the NewYork State Teamsters Joint Counsel Freight Division,Local Cartage Supplemental Agreement. However, itis not a signatory directly, nor does it have any contractu-al relations with, nor do any of its employees belongto, Local 375.Sometime early in 1969, Womeldorf was awardeda United States Government mail contract which requiresWomeldorf to haul shipments of the magazine, ReadersDigest from the publisher, J. W. Clement Co., in Buffalo,to various post offices in Pennsylvania and Camden,New Jersey. Womeldorf's predecessor on this contractwas a local Buffalo company, Mushroom Transportation,which had a terminal at Buffalo and whose employeeswere represented by Local 375. When the Federal mailcontract was awarded to Womeldorf, therefore, Mush-room had little work for these Local 375membersand a number of them, therefore, were laid off. Local,375's officials thereafter received many complaints withregard to this from the laidoff employees of Mushroom.As a probable result of these foregoing complaints,sometime inthe spring of 1969, Frank Campanella,business agent of Local 375, made contact with Womel-dorf and asked Womeldorf's terminal managerat Roches-ter and Womeldorf's vice president at Womeldorf's head-quarters in Pennsylvania to hire Local 375 men wheneverWomeldorf was picking up or leaving merchandise atvarious places within the jurisdictional area of Local375.This request was refused by Womeldorf whichasserted that it already had contracts with various Team-ster locals and therefore did not have to recognize,bargain, or deal with Local 375. As the direct resultof this refusal, Campanella warned Womeldorf's vicepresident thatWomeldorf could expect picketing "orsomething of that nature" whenever Womeldorf's trucks 652DECISIONSOF NATIONALLABOR RELATIONS BOARDappeared to pick up or deliver in the jurisdictionalarea of Local 375.'Itshould be noted in connection with this disputethat Local 375 supports its position by reliance on certainterminologywithin the Local Cartage SupplementalAgreement, mentioned above, which states, in substance,under the section delineating work assignments, thatover-the-road drivers shall not be permitted to loador unload in cities or localities where the Union exists,itbeing contrary to the union rules. Womeldorf claimsthat it is not bound by these contractual terms vis-a-vis Local 375 and, furthermore, claims that the inter-pretation of this disputed clause does not result in Wom-eldorf's being bound thereby. We are not here concernedwith the merits of this contract dispute between Womel-dorf and Local 375 and do not deem it necessary todetermine whether Womeldorf is bound vis-a-vis Local375 to the terms of the foregoing agreement. The onlymatter for determination here is whether in pursuit ofitsdispute with Womeldorf, Local 375 approached sec-ondary employers to whom Womeldorf was makingdeliveries, or picking up merchandise, in such a manneras to constitute unlawful inducement or encouragementso as to constitute an unlawful secondary boycott.B.The SecondaryActivityIn furtherance of its position in the'primary dispute,Local 375,through Campanella,made contact with anumber of employers with whom Womeldorf did busi-ness in the Buffalo area.The first employercontacted by Campanellawas Cle-ment,the publisher of Reader'sDigest.In the latterpart'ofApril,Campanella came to Clement's shippingdock, and spoke to Clement'ssupervisor of shipping,Joseph A.Bondanza.Accordingto Bondanza, whomIcredit,Campanella said he was there to representhis local;that Clement was doing business with Womel-dorf and Womeldorf was "not a member of Campanella'sLocal."Campanella said he was trying to get in contactwithWomeldorfso they couldget together and dobusiness.Campanella further stated thatifthey didnot meet or come to agreement"that he would haveto picket,picket our employees."Bondanza explainedto Campanella that Clement did not bring in the Womel-dorf trucks;that they came to Clement'spremises topick up becauseWomeldorfwas handling governmentmail and this was the only reason that Clement usedWomeldorf.Campanella said thatifLocal 375 put upa picket line he did not think anybody would crossitbut that he had respect for Clement and did notwant Clement to be hurt.Bondanza asked what Campanella meant by picketing,where the pickets would be stationed.Campanella statedthat theywould picket out in front of the road entrance.Campanella further explained to Bondanza that Womel-IAll theforegoingfrom the credited and virtually uncontrovertedtestimony of Nelson H Chilcote, formerly terminal manager of Womel-dorf'sRochester,New York,terminal,and Robert Womeldorf, vicepresidentand general manager ofWomeldorfdorf was hauling Clement's freight and that Womeldorfdid not have any local men on the trucks, and that,therefore,Local 375 would picket the road entrancewhen Womeldorf's truck was at Clement's dock. Bon-danza admitted that Campanella told him that the picket-ing would last only as long as Womeldorf's trucks wereatClement's dock. When Bondanza asked Campanellawhat the effect of a picket line would be, Campanellastated that if they put a picket line at the Clemententrance they would stop all trucks from coming in.In the latter part of May an incident occurred atthe premises of Hickman, Coward & Wattles, wholesalegrocers,which company had its place of business ata group of warehouses known as the Niagara FrontierFood Terminal. Womeldorf trucks visited this locationto make deliveries to Hickman in the course of business.None of the Hickman employees are represented byLocal 375.According to Willis Coward, president of Hickman,'on the occasion in question he heard in his office thatWomeldorf had made a second or third attempt todeliver a shipment of merchandise to Hickman. Thiswas a shipment of food items from H. J. Heinz Company.When Coward found out that the Womeldorf truckcould not get into the platform, he went outside tofind out what was the matter. Someone pointed outCampanella to Coward. At that time Campanella wasout in the street. Coward approached him and the twointroduced themselves to each other. Coward askedCampanella if Womeldorf's people unloaded the ship-ment would Campanella put up a picket line. Campanellaanswered "yes." Coward then inquired whether Campa-nella intended to picket if Coward's own employeesunloaded the shipment. Again Campanella's answer was"yes." Campanella did not describe in any way wherethe picketing would occur or when it would occur orhow long the pickets would remain. However, on cross-examination, Coward admitted that Campaella mighthave explained to him that the dispute was with Womel-dorf.In his testimony, Campanella stated that he explainedtoCoward the contract dispute that Local 375 hadwith Womeldorf and told Coward that Womeldorf wasin violation of the National and Supplemental Agree-ments; that if Womeldorf unloaded, Local 375 was goingto put up an informational picket line. Campanella admit-ted that during this conversation Coward asked whatwould happen if Hickman's own employees unloadedthe truck and Campanella told him that if the truckwas unloaded without the services of a Local 375 manCampanella would put up a picket line. It should benoted in connection therewith, that the record does notreveal whether the truck was unloaded that day.However, I find that Campanella did explain to Cowardabout the primary dispute with Womeldorf but thatCampanella refused to permit Hickman's employees tounload the truck without the use of Local 375 men.Although Campanella's testimony with regard to thismeeting in some respects differs from Coward's, I creditCoward's testimony. LOCAL 375,TEAMSTERSOn occasion Womeldorf trucks come to the placeof business of Acme Markets, Inc., in Buffalo. Asin all of theinstancesherein, none of the employeesof Acme are represented by Local 375. On approximatelyJune 9, according to Howard Schneider,personnel man-ager of Acme, he was visited in his office by Campanella.Campanella stated that he had a small problem whichhe thought Schneider could help him with. Campanellathen said that if Acme did not help him, Campanellawould put pickets at the Acme locations.Schneider told Campanella that he did not like tobe threatened because Acme did not have any dealingswith Local 375, and, secondly, he would like to knowthe problem before he was threatened with pickets.Campanella then explained that Womeldorf was bringingmerchandise into the Acme warehouse illegally and thatCampanella would like to stop Acme from doing businesswithWomeldorf. When Campanella had explained this,Schneider said he would talk to the food buyers andsee ifother arrangements could be made for gettingthe merchandise into the Acme warehouse without usingWomeldorf. During the conversation, Schneider askedCampanella how soon the pickets would be posted.Campanella answered that they would not be put onthat day but he did say that it could happen withinthe next couple of days if Acme did not cooperate.According to Schneider, that was the end of the conver-sation.Campanella's version of the conversation was some-what different. He testified that he first told Schneiderthat Womeldorf was party to the National Master FreightAgreement and also party to the New York State Agree-ment, and that Womeldorf was in violation in the Buffaloarea in havingover-the-roadmen unload the trucksinBuffalo.He stated that according to the contractWomeldorf should use local people for the unloadingservice at Acme's warehouse. Then, Campanella toldSchneider that if Womeldorf did go to Acme and theroad men attemptedto unload their own trucks, Local375 would put a picket line up when Womeldorf's truckswere being unloaded by the road driver. When Schneiderasked when the pickets would be posted, Campanellaanswered that when Womeldorf was there with theroadmen unloading Womeldorf's trucks, Local 375would establisha picket line.From my observationof the witnesses and because Schneider was in effectnot a party to the dispute between Womeldorf andLocal 375, and because Schneider's only interest wasin seeingthatAcme's merchandise was delivered, Icredit Schneider over Campanella.Another employer whose premises are visited byWomeldorf's trucks to make pickups and deliveries isthe Pillsbury Company in Buffalo. According to ArthurN. Rosenhahn,trafficmanagerfor Pillsbury in Buffalo,in the first part of June 1969, Rosenhahn received acall at his office fromthe plant manager asking Rosen-hahn if the latter knew why the Teamsters were picketingthe Pillsbury south end loading dock. Not knowing thereason why the picketing was being conducted,Rosen-hahn proceeded to the dock' where he saw Campanellaand three other men out in the street adjacent to the653loading dock. The three men with Campanella werecarrying picket signs. Rosenhahn walked over to Campa-nella who introduced himself to Rosenhahn. Campanellatold Rosenhahn he did not want to cause any inconven-ience but that Local 375 and Womeldorf were bothparties to the same National Agreement and Womeldorfwas violating this agreement by not employing Local375 men to perform pickup and delivery services atPillsbury's plant.Campanella stated that his picketswould remain there as long as Womeldorf's truck wasthere.With that Rosenhahn went back inside, checkedwith his plant people, and determined that the Womeldorftruck was about one-third loaded at the time. According-ly, it was decided that they would stop loading theWomeldorf truck at that time and have Womeldorf'struck get out. However, Womeldorf's driver would notcross the picket line.With that Rosenhahn went out and talked again toCampanella and asked the latter if he would be satisfiedifthe truck would leave empty or if the driver oftheWomeldorf truck would employ a Local 375 driver.During this time they talked to the Womeldorf driverwho then made a phone call, probably to make arrange-ments to employ a 375 driver. They finally gave upon that because Pillsbury's employees who had evidentlybeen out to lunch were ready to come back to workand Rosenhahn and the others at Pillsbury thought thattheir employees would not cross the picket line. Rosen-hahn then told Campanella that if Womeldorf did notemploy a Local 375 driver, Pillsbury would unload thetrailer and it would leave empty. Rosenhahn asked Cam-panella if that would be satisfactory. Campanella statedin answer that he had just been about to extend thepicket line, or transfer the picket line, to the northend loading dock. It should be noted in connectiontherewith that the north end loading dock was neverused by Womeldorf. Thereafter, without Womeldorf'sdriver being able to get any specific advice from hisheadquarters, Pillsbury people unloaded the truck. Assoon as Campanella was advised the truck was empty,Campanella removed the picket line and Womeldorf'sdriver left with the truck and moved out of the dock.2It should be noted that the sign carried by the picketsat the Pillsbury loading dock read: "Womeldorf is unfairto Local 375."C.Discussion and Concluding FindingsThe Respondent,Local 375,contends that the onlypicketing that occurred, at the south end loading dockof Pillsbury, conformed in all respects to the MooreDry Dock3standards and was free from any accompany-ing threats or other indications that an object of thepicketing was to induce or coerce Pillsbury to ceasedoing business with Womeldorf,and that,therefore,the picketing was primary in nature and protected. TheYIdo not credit Campanella's denial that he said anything aboutmoving or extending the picket line to the north end dock8SailorsUnionof the Pacific, AFL (Moore Dry Dock Company),92 NLRB 547 654DECISIONSOF NATIONALLABOR RELATIONS BOARDCharging Party,Womeldorf, contends to the contrary,claiming that the picketing had an unlawful object asdemonstrated by the nature of business agent Campanel-la's conduct during his conversations with the officialsof the employers heretofore mentionedAs Local 375 admits in its argument, despite thefact that a union may carefully follow the guidelinesofMoore Dry Dockinsofar as the picketing is concerned,secondary picketing will not be saved if conversationsor other acts of the union or its representatives clearlyindicate that the object was an illegal one 4 However,the determination of object in such cases often requiresthat fine distinctions be made Thus, the picketing atPillsbury's dock and the accompanying conversationsmust be carefully considered together and fully analyzedIt is abundantly apparent that the picketing at thePillsbury dock was conducted in conformity with theMoore Dry DockstandardsThe picketing took placeadjacent to the dock, close to Womeldorf's truck, itcontinued only for the time Womeldorf's truck waspresent and the picketsignsclearly advertised that thedispute was with Womeldorf Thus, were theMooreDry Dockstandards to be applied mechanically, it couldbe concluded that the picketing, judged alone, was law-fulThe questionremains,however, whether the picketingremains lawful when considered in the full context ofthe accompanying conversation between Campanella andRosenhahn CampanellaexplainedtoRosenhahn thatLocal 375 and Womeldorf were parties to the nationalagreementand told Rosenhahn that Womeldorf wasviolating thisagreementby not employing Local 375men to perform pickup and delivery services at Pillsbury's plant Campanella stated carefully that his picketswould remain thereas longasWomeldorf's trucks werethereThus, in this part of the conversation there wasno appeal whatsoever, or any coercive statement made,which would indicate that the object of the picketingwas other than to advertise Local 375's dispute withWomeldorf Then, Rosenhahn and others who managePillsbury's facility decided that they would stop loadingthe Womeldorf truck and have it leave the plant emptyBut,Womeldorf's driver refused to cross the picketlineThereupon,Rosenhahn againspoke to Campanellaand asked the latter if he would be satisfied if thetruck would leave empty or if the driver of the Womel-dorf truck would employ a Local 375 driver However,Womeldorf's driver could not induce his superiors topermit him to hire Local 375 men for loading and unload-ing purposesThereupon Rosenhahn, fearing that hisown employees would not come back to work acrossthe picket line, asked Campanella if Pillsbury wouldunload the trailer so that the truck could leave thepremisesempty, would Campanella remove the picketsThis evidently satisfied Campanella who, inassentingto thisarrangement,commented that he had just beenabout to extend the picket line, or transfer the picketline, to the north end loading dock rather than thesouth end loading dock where the Womeldorf truckwas located The north end loading dock, as heretoforestated,was never used at any time by WomeldorfThereafter, the truck was unloaded by Pillsbury peoplewhereupon Campanella disbanded the picket line andthe truck left emptyI am persuaded that although there was nominal com-pliance with theMoore Dry Dockstandards, when Cam-panella informed Rosenhahn that he was about to moveor extend the picket line to the north end loading dockof Pillsbury's facility, which dock was used only byPillsbury'semployees and never by Womeldorf'semployees, Campanella indicated strongly that he wasattempting to embroil the employees of Pillsbury intheUnion's dispute with Womeldorf By doing this,Campanella displayed an intention to induce or coercePillsbury's employees to refuse to perform services fortheir employer with an object of forcing Pillsbury torefuse to permit Womeldorf to make deliveries andpickups at Pillsbury's facility, thus causing Pillsburyto cease doing business with Womeldorf Such an objectis clearly unlawful and in violation of Section 8(b)(4)(i)(B)of the Act I so find 5A similar conclusion is reached with regard to theconversation which occurred on June 9 at the premisesof Acme Markets between Howard Schneider, personnelmanager of Acme, and Campanella In that conversation,Campanella without explaining the full situation betweenLocal 375 and Wolmendorf first threatened Schneiderthat he would put pickets at the Acme locations ifAcme did not cooperate with Campanella as representa-tive of Local 375 Then, upon Schneider's protests andrequest for further explanation, Campanella stated thatWomeldorf was bringing merchandise into the Acmewarehouse illegally and that Campanella would like tostop Acme from doing business with WomeldorfThus,the conversation as a whole constituted a threat topicketAcme's location if Acme did not cease doingbusinesswithWomeldorf It requires no citation ofauthority to support a finding, in this instance, of alabor organization threatening and coercing a person,Acme, engaged in commerce, to force that person tocease doing business with an employer engaged in com-merce Clearly, this constitutes a violation of Section8(b)(4)(u)(B)In the instance of the conversation between Campanel-laand Joseph A Bondanza, supervisor of shippingfor JW Clement Co , Campanella first explained thathe was there representing his Local and that Clementwas doing business with Womeldorf and that Womeldorfwas "not a member of Campanella's Local " Campanellathen explained that he was trying to contact Womeldorfso that they could come to an agreement However,Campanella then stated that if Local 375 and Womeldorfdid not come to agreement "that he would have topicket,picket our employees "6SeeLocal 294InternationalBrotherhood of Teamstersetc(TheUnitedAssociationofJourneymen etcLocal No 32 AFL-CIOGreatAtlanticand Pacific TeaCompanyInc)173 NLRB No 234(A& B PlumbingInc) 171 NLRB No 66Emphasis supplied LOCAL 375,TEAMSTERSWhen Bondanza explained that Clement did not engageWomeldorf to do its shipping but that Womeldorf wasa contractor with the United States Post Office contract-ing to' pick up the mailed Reader's Digests publishedby Clement, Campanella answered that, nevertheless,ifWomeldorf's truck came to pick up mail at Clement'sfacility,Local 375 would put up a picket line whichhe,Campanella, did not think anybody would cross.He added that he had respect for Clement and didnot want Clement to be hurt. However, Campanellafurther explained upon questioning by Bondanza thatthe pickets would be stationed out in front of the roadentrance to Clement's premises. He did not specificallystate that the pickets would be stationed at the loadingdock, which would be the nearest place to Womeldorf'strucks when they came to Clement's premises to pickup Clement's merchandise. Then Campanella furtherexplained that Womeldorf was hauling Clement's freightand that Womeldorf did not have any Local 375 menon the trucks; thus, in part, explaining to Bondanzathe dispute between Womeldorf and Local 375. Addition-ally,Campanella explained that the pickets would bepresent only so long as Womeldorf's trucks remainedatClement's premises. However, Campanella furtherstated that if they put up a picket line at Clement'sentrance they would stop all trucks from coming in.While it is possible that Bondanza did not accuratelyand fully state all that traversed between himself andCampanella, the foregoing represents, in substance, Bon-danza's testimony.While the question of whether thestatements of Campanella as set forth represented anattempt by Campanella to enmesh Clement in Local375's dispute with Womeldorf is not readily answered,I find and conclude that in the light of the other activitiesof Campanella heretofore discussed that Campanella'sstatements to Bondanza did not sufficiently set forththat the threat and picketing would conform to theMoore Dry Dockstandards. Thus, Campanella did notinform Bondanza that the picketing would occur attheClement dock, but rather at the Clement roadentrance which would effectively seal off the entry ofall trucks to, the Clement plant. Nor did Campanellarequest that he be permitted to put the picket lineup at the dock rather than at the entrance to the Clementpremises. This is so even though the dock and notthe entrance to the Clement premises would be thenearest place to picket the Womeldorf trucks. Moreover,according to Bondanza's statement which I accept, Cam-panella told Bondanza that the "employees" of Clementwould be picketed. This was a direct threat to involveClement's employees.Accordingly, I find and conclude that Campanella'sthreat to Bondanza, and through Bondanza to Clement,was in violation of,Section 8(b)(4)(i) and (ii)(B).7We come now to the last of the incidents, that whichoccurred at the warehouse of Hickman, Coward & Wat-tles.Here Campanellaagainfailed to describe in anyway where the picketing would occur or when it would'Truck Drivers & Helpers LocalUnion728 (Campell Coal Co.)vN.L.R.B,249F2d512655occur or how long the picketing would last. Thus thethreat was a threat of picketing which would not conformto theMoore Dry Dockstandards.Moreover, whenCoward asked Campanella if the pickets would stillgo up if Hickman's employees would unload the truckthemselves, Campanella's answer was in the affirmative.This indicated that Campanella was not only seekingto inform the public of the dispute between Local 375and Womeldorf, but also that Local 375 would picketto induce employees of Hickman, Coward & Wattlesto cease their work in order to force Hickman, Coward& Wattles to cease doing business with Womeldorf."Accordingly, I find that the threats contained in theconversation between Campanella and Coward constitut-ed coercion and inducement in violation of Section8(b)(4)(i) and (ii)(B).1IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, and occurring in connection with the operationsset forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereof.V. THE REMEDYHaving found the Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in the case, I hereby makethe following:CONCLUSIONS OF LAW1.Local 375 is a labor organization within the meaningof Section 2(5) of the Act.2.Womeldorf, Inc., is an employer engaged in com-merce within the meaning of Section 2(2) of the Act.3.Clement, Hickman, Coward & Wattles; Acme; andPillsbury are employees engaged in commerce or inan industry affecting commerce within the meaning ofSection 8(b)(4) of the Act.4.By threatening, coercing, and restraining Clement;Hickman Coward & Wattles; Acme; and Pillsbury andtheir employees with an object of forcing or requiringthe aforesaid employers to cease doing business withWomeldorf, Inc., Respondent has engaged in and is"Truck Drivers & Helpers Local Union728 v.N L R B, supra" I find inapposite the cases cited by the Charging Party to supportitscontention that the picketing and threats to picket in the instantcasewere violative because an object was to protect the work ofLocal 375 members generally. In the cited cases there were stokesby unit employees to preserve work for union members generally.Such theory of violation is not applicable to the situation in the caseat bar where there was no stoke by any unit employees 656DECISIONSOF NATIONAL LABOR RELATIONS BOARDengaging in unfair labor practices within the meaning(c)Notify the Regional Director for Region 3, inof Section 8(b)(4)(i) and (ii)(B) of the Actwriting, within 10 days from the date of this decision,5Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the ActRECOMMENDED ORDERwhat steps Respondent has taken to comply herewith i i" In the event that this Recommended Order is adopted by theBoard this provision shall be modified to readNotify the RegionalDirector for Region 3 in writing within 10 days from the date ofthisOrder as to what steps the Respondent has taken to complyherewithUpon the basis of the foregoing findings of fact andconclusions of law, it is recommended that Respondent,Truck Drivers, Helpers & Dockmen Local Union No375, a/w International Brotherhood of Teamsters, Chau-ffeurs,Warehousemen and Helpers of America, itsofficers, agents, and representatives, shallICease and desist from(a) Inducing and encouraging employees of the Pills-bury Company, JW Clement Company, Hickman,Coward & Wattles, Inc , and Acme Markets, Inc tostrike or engage in a refusal in the course of theiremployment to perform services where an object thereofis to force or require the said employers to cease doingbusiness withWomeldorf, Inc , or any other personengaged in commerce or industry affecting commerce(b)Threatening, coercing, or restraining said employ-erswhere an object thereof is to force them to ceasedoing business with Womeldorf, Inc , or any other personengaged in commerce or in an industry affecting com-merce2Take the following affirmative action which willeffectuate the purposes and policies of the Act(a)Post at Respondent Local 294's business officesand meeting halls in the Buffalo,New York,area copiesof the attached notice marked "Appendix "I" Copiesof said notice, on forms to be provided by theRegionalDirector for Region 3, after being duly signed byRespondentLocal No 375,or its representatives, shallbe posted immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where noticestomembers are customarily posted Reasonable stepsshall be taken by Respondent to ensure that said noticesare not altered, defaced, or covered by any other mate-nal(b) Sign and mail copies of said notice to the RegionalDirector for Region 3 for posting by Clement, Hickman,Coward & Wattles, Acme, and Pillsbury, if they arewilling, at their Buffalo, New York, facilitiesi"In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulationsof the National LaborRelations Boardthe findings conclusions recommendationsand Recommended Orderhereinshallasprovided in Section 102 48 of the Rulesand Regulationsbe adopted by theBoardand becomeitsfindingsconclusionsandorder and all objections thereto shall be deemed waived for all purposesIn the eventthat theBoardsOrder is enforced by a judgment ofa United States Court of Appeals the wordsin the notice readingPosted by Order of the National LaborRelationsBoardshallbechangedto readPosted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National LaborRelationsBoardAPPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify you thatWE WILL NOT induce or encourage any individ-uals employed by J W Clement, Inc , the PillsburyCompany, Hickman, Coward & Wattles, Inc , orAcme Markets, Inc , to engage in a work stoppageor to engage in refusal in the course of their employ-ment to refuse to handle goods with an objectof forcing or requiring the said employers to ceasedoing business with Womeldorf, Inc , or any otherperson engaged in commerce or an industry affectingcommerceWE WILL NOT threaten, restrain, or coerce JW Clement Company, the Pillsbury Company,Hickman, Coward & Wattles, Inc , or Acme Mar-kets, Inc , where an object thereof is to forceor require them or any of them to cease doingbusiness with Womeldorf, Inc , or any other personengaged in commerce or in an industry affectingcommerceTRUCK DRIVERS,HELPERS & DOCKMENLOCAL UNION No 375,A/W INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyoneThis notice must remain posted for 60 consecutivedays from the dateof postingand must not be altered,defaced, or covered by any othermaterialAny questionsconcerningthis notice or compliancewith its provisions,may be directed to the Board'sOffice, fourth Floor, The 120 Building, 120 DelawareAvenue,Buffalo,New York 14202, Telephone(716)-842-3100